Citation Nr: 0124316	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for a post-
operative residuals of a dislocated left shoulder, currently 
rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and November 1999 rating decisions 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the 
veteran's claim for a disability rating in excess of 10 
percent for his service-connected left shoulder disability.  


REMAND

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  VA has since issued regulations consistent with this 
law.  See 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Among other things, this law and its implementing 
regulations include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, as well as to afford a claimant an 
opportunity for a VA examination under certain circumstances.  
These changes are, for the most part, applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Upon review of the claims file, the Board finds that further 
development by the RO is required before appellate review may 
be completed.  Specifically, the record 

reflects that since November 1992, the veteran has not been 
afforded a comprehensive VA orthopedic examination.  In order 
to evaluate the current severity his service-connected left 
shoulder disability, the veteran should be provided an 
opportunity to have such an examination. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully satisfied.  The veteran should 
be given an opportunity to supplement the 
record and/or identify any additional 
sources of evidence relevant to the 
claim. 

2.  The veteran should be scheduled for a 
VA orthopedic examination of the left 
shoulder.  The examiner should review the 
claims file, examine the veteran, and 
undertake all clinical tests or studies, 
including X-rays, deemed necessary to 
evaluate the degree of disability 
experienced by the veteran.  Range of 
motion studies should be conducted.  The 
examiner should provide findings that 
take into account all functional 
impairments identified in 38 C.F.R. 
§§ 4.40, 4.45 (2001), including pain, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Any 
disability due to functional loss caused 
by pain, weakness, etc., should be 

equated to loss of motion beyond that 
shown on clinical evaluation.  The 
examiner should also determine whether 
the veteran suffers from left shoulder 
arthritis, and if so, provide an opinion 
as to whether such arthritis is related 
in any way to his service-connected left 
shoulder disability.  The examiner is 
requested to report all findings in 
detail, and to provide a rationale for 
all opinions rendered.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  After all required notification 
and development have been completed, the 
RO should take adjudicatory action.  If 
the benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

The veteran and his representative should be given an 
opportunity to respond to the supplemental statement of the 
case.  Thereafter, the claims file should be returned to this 
Board for further appellate review.  No action is required of 
the veteran until he receives further notice, but he may 
submit additional evidence and argument.  The purpose of this 
remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

